Citation Nr: 0509378	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  00-25 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Achilles tendonitis 
(claimed as bone spurs of both feet, inflamed heel, feet and 
ankles).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The claims file has since been transferred to the 
jurisdiction of the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The only disorder involving the feet, heels, and ankles 
the veteran had in service was tendonitis, which resolved 
without resulting in a lasting disability.

2.  The veteran does not now have a disability that is the 
result of the tendonitis he had in service.  


CONCLUSION OF LAW

Disability resulting from achilles tendonitis (claimed as 
bone spurs of both feet, inflamed heel, feet and ankles) was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was seen in 
podiatry in May 1973 complaining of heel pain.  The 
impression was tendonitis.  The veteran was given heel lifts 
and permission to wear low quarters and advised to return in 
7 to 10 days.  He was seen on October 1, 1973 complaining of 
needle like pain in both heels intermittently since May.  The 
veteran was referred to podiatry.  When seen in podiatry he 
indicated he had not followed up because he was AWOL.  He 
complained of pain at the left Achilles tendon insertion.  An 
injection was prepared but the veteran refused it.  The 
veteran returned the following day asking for a profile for 
low quarters.  He was given a 7 day profile.  On a follow-up 
on October 9, 1973, he again complained of left heel and 
ankle pain.  He was given a profile for low quarters and a 1/4 
inch lift for the left heel.  When seen in October 15, 1973, 
he indicated that the lifts did not help.  The profile was 
continued.  He reported no change when seen on October 23, 
1973.  When the veteran was seen on November 2, 1973, he 
complained of pain in his left Achilles tendon.  The 
assessment was rule out psychosomatic illness.  The veteran 
was advised to return to podiatry on November 5, 1973 for 
further evaluation.  When he was seen in November 5, 1973, he 
refused an injection for his Achilles tendon.  The veteran 
complained of left heel tenderness when seen at the aid 
station on November 28, 1973.  The impression was tendonitis.  
When the veteran was seen on March 10, 1975, he complained of 
left ankle pain.  On examination there was no crepitus, 
edema, or inflammation.  The veteran was given heel lifts.  
No subsequent treatment was shown.  On his June 1975 
separation examination, clinical evaluation of the feet and 
lower extremities was normal.  

Treatment records from Central Florida Regional Hospital and 
Seminole Orthopaedic Associates dated September 1996 to 
December 1996 show that the veteran was seen in September 
1996 with complaints of a painful right foot in the 1st 
metatarsophalangeal joint region.  On examination there was 
mild clinical metatarsus, primus varus and hallux valgus with 
a prominent medial exotosis at the head of the first 
metatarsal.  X-rays revealed a bunion deformity.  The 
impression was bunion deformity of the right foot 1st 
metatarsophalangeal joint.  The veteran subsequently had a 
bunionectomy.  Post operatively there were no signs of 
infection.

VA outpatient treatment records dated October 1999 to January 
2000 show that the veteran was seen in October 1999 
complaining of heel spurs.  X-rays taken in November 1999 
showed no evidence of any acute osseous abnormality or 
calcaneal enthesophytes.  There was degenerative joint 
disease involving the right first tarsal metatarsal junction.  
The veteran complained of pain to the medial and lateral 
aspect of the right mid foot when seen in December 1999.  The 
veteran was noted to be wearing combat boots.  The 
examination showed a well-healed scar to the 1st 
metatarsophalangeal joint.  The veteran was noted to have a 
pes cavus deformity, possible nerve damage to the right foot 
subsequent to the bunionectomy and arthritis lisfrancs joints 
right foot.  There was hallux valgus deformity of the left 
foot and bilateral tailors bunions.  When the veteran was 
seen in January 2000 in primary care he complained of foot 
pain.  Review of systems was grossly negative.  
Musculoskeletal system was described as being within normal 
limits.  The assessment was hypertension, history of allergy 
to pollen and family history of prostate cancer.  The veteran 
was a no show in podiatry in January 2000.

VA outpatient treatment records dated June 2000 to November 
2000 show x-rays of the feet in June 2000 show three views of 
the right foot demonstrated a fracture through the base of 
the fifth metatarsal.  This appeared to be of remote origin 
and there was no evidence of calcaneal spurs or other 
abnormalities.  Significant arthritic changes were not noted.  
Views of the left foot demonstrated no evidence of fracture, 
dislocation, or other obvious abnormalities.  In June 2000, 
the veteran complained of foot pain.  History of bunionectomy 
of the right foot was noted with good results.  The 
examination showed full non-painful range of motion of both 
big toes, small bunion of the left foot, splinter right arch, 
and callous of plantar R5.  The assessment was foot pain and 
the veteran was prescribed Capsaicin cream.  The veteran was 
seen again in July 2000 with complaints of foot pain, 
indicating he had fluid in his feet.  The examination showed 
trace edema of the feet.  In October 2000 it was noted that 
the veteran was in triage in September and given a diuretic, 
which helped his foot pain.  The veteran indicated that arch 
supports helped him and took Ibuprofen for pain.  The veteran 
reported that the pain started in the military.  The 
examination found intractable plantar keratosis of the left 
5th metatarsal head plantar with no edema.  The assessment 
was chronic foot pain.  In November 2000, the veteran was 
seen for foot pain.  The veteran reported a history of foot 
pain, which started in the military.  The examiner indicated 
that the veteran's foot pain might be related to military 
service.

At his November 2002 VA examination, the veteran reported 
developing bilateral plantar fasciitis and Achilles 
tendonitis while stationed at Fort Campbell Kentucky in 1973 
secondary to physical training and running.  The veteran 
indicated that he was treated with arch supports and a light 
profile at the time.  The veteran also related a history of 
developing progressive difficulty with bunion on his right 
foot and undergoing a bunionectomy in 1997.  It was noted 
that the veteran was being followed by the VA outpatient 
clinic in Orlando with arch supports and anti-inflammatory 
agents.

The veteran complained of pain along the medial instep with 
the pain radiating into the plantar aspect of his metatarsal 
heads that was worse with standing for protracted periods of 
time or walking long distances.  The veteran stated that his 
right foot was worse than his left.  

It was noted that the veteran demonstrated normal gait 
mechanics and was wearing standard shoes with arch supports.  
The examination of the right foot showed a 4cm scar over the 
dorsal medial aspect of his first metatarsal phalangeal joint 
consistent with a prior bunionectomy.  The veteran 
demonstrated negative swelling over the foot.  There was good 
range of motion of his first MTP joint.  The veteran had pes 
plano valgus deformity in the standing position and 
demonstrated a transfer lesion with metatarsal callosity over 
the 5th metatarsal.  The veteran had good range of motion of 
this ankle.  There was no pain to palpation of the insertion 
of the Achilles tendon.  Inversion was measured at 20 
degrees.  Eversion was measured at 10 degrees.  There was 1+ 
dorsalis pedis pulse and there was good capillary refill.  
Skin turgor was normal and there was no evidence of 
ulceration or breakdown.  Calf circumference was 31cm 
bilaterally.  X-rays of the right foot showed normal 
mineralization and radiographic changes consistent with a 1st 
metatarsal bunionectomy.  There was early narrowing of the 
1st metatarsal phalangeal joint.  There was good preservation 
of midfoot joint spaces and there were no acute fracture or 
dislocation noted.

The examination of the left foot showed pes plano valgus 
deformity.  Supple subtalar joint with 20 degrees of 
inversion and 10 degrees of eversion.  There was a transfer 
lesion over the 5th metatarsal head plantar aspect.  There 
was pain along the metatarsal head and along the medial 
instep.  There was 1+ dorsalis pedis pulse and 1+ tibialis 
posterior pulse.  There was good skin turgor.  There was no 
evidence of ulceration or breakdown.  X-rays of the left foot 
showed normal mineralization and good preservation of the 
midfoot joint spaces.  The veteran demonstrated metatarsal 
exostosis.  There were no acute fractures or dislocation 
noted.  

The clinical impressions included: history of Achilles 
tendonitis without any residual objective findings; acquired 
pes plano valgus deformities of the feet rated as mild; 
bilateral 1st metatarsal bunion status post right resection 
left, persistent retained; and metatarsalgia with associated 
5th metatarsal transfer lesions, bilateral secondary to 
acquired pes plano valgus deformities.

The examiner noted that with a reasonable degree of medical 
probability based on the veteran's service medical records it 
was felt that the veteran's disability was acquired pes plano 
valgus deformity with associated metatarsalgia rated as mild.  
The veteran's bilateral bunions were felt to be familial 
acquired in nature and not service connected.  At the present 
time the veteran's bilateral acquired flat foot deformities 
with associated metatarsalgia would give the veteran 
difficulty with standing for protracted periods of time or 
walking long distances.  The veteran's service medical 
records were noted as indicating bilateral Achilles 
tendonitis predominantly left and it was felt at the present 
time that these were asymptomatic.  The examiner also noted 
that the veteran's x-rays included his posterior aspect of 
his heels without any evidence of retained calcium or 
degeneration of the insertion of his heel and the veteran 
demonstrated no pain over the insertion.

VA outpatient treatment records dated February 2001 to 
September 2004 show that in February 2001, the veteran was 
seen for complaints of chronic foot pain.  The veteran's 
callouses were debrided underlying the 5th metatarsal heads 
with the right being worse.  The veteran also requested 
renewal of capsaicin cream.  The veteran was fitted with EZY 
Sport foot orthotics.  In July 2002 the veteran was seen for 
complaints of right 5th metatarsal head.  The veteran 
requested arch supports.  In February 2003 it was noted that 
the veteran had a severe deep plantar callous of the right 
foot.  The keratosis was debrided.  The veteran requested 
depth inlay shoes.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in December 1999, it is determined that he is not 
prejudiced by such failure.  

In December 2002 the veteran was provided notice concerning 
his claim.  In this letter, the appellant was notified of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  The veteran was informed that he had 
a year to submit information.  The veteran was told of what 
information/evidence that had already been received.  He was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, a supplemental statement of the 
case was issued in December 2002.  The Board remanded the 
issue in October 2003 to obtain further medical records.  By 
RO letter dated in February 2004, the veteran was asked to 
provide specific information concerning any outstanding 
private treatment records s they pertained to his bilateral 
foot disorders.  Additional VA treatment records were added 
to the claims file and a supplemental statement of the case 
was issued in December 2004.  As of the date of the 
supplemental statement of the case, the veteran had not 
responded to the February 2004 RO letter requesting 
information.
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claims.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

There is evidence of treatment in service for Achilles 
tendonitis.  Service medical records show that the veteran 
sought treatment for needle like pain in both heels in May 
1973 and October 1973 to November 1973.  The assessment was 
left Achilles tendonitis for which he was given felt heel 
lifts.  It was noted that the veteran refused a steroidal 
injection.  In March 1975, the veteran returned with the same 
complaints.  The veteran was again given felt heel lifts.  On 
the veteran's separation examination dated in June 1975, 
clinical evaluation of the feet was normal.

Following service the veteran was treated for flexible cavus 
foot, bilaterally, exostosis, bunion deformity of the right 
foot, first metatarsal joint for which he underwent a 
bunionectomy with possible secondary nerve damage, status 
post trauma to the right first metatarsal joint several years 
prior, arthritis lisfrancs joint right foot, tailors bunion 
bilaterally, and hallux valgus deformity left foot.  

On a November 2002 VA examination, the examiner completely 
reviewed the claims file and physically evaluated both feet.  
He concluded that the veteran's service medical records noted 
that he had bilateral Achilles tendonitis predominately left 
and at the time of the examination in 2002 these were 
asymptomatic without any residuals or persistent objective 
findings.  On examination, there was no pain to palpation of 
the insertion of the Achilles tendon.  X-rays of the right 
foot showed normal mineralization and radiographic changes 
consistent with a 1st metatarsal bunionectomy.  There was 
early narrowing of the 1st metatarsal phalangeal joint.  
There was good preservation of midfoot joint spaces and there 
were no acute fracture or dislocation noted.  X-rays of the 
left foot showed normal mineralization and good preservation 
of the midfoot joint spaces.  The veteran demonstrated 
metatarsal exostosis.  There were no acute fractures or 
dislocation noted.  

In the absence of evidence of a present disability there can 
be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the available medical reports fail to show 
that the veteran currently now has bilateral Achilles 
tendonitis.  For this reason, the grant of service connection 
is not warranted.




ORDER

Entitlement to service connection for Achilles tendonitis 
(claimed as bone spurs of both feet, inflamed heel, feet and 
ankles) is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


